This is a proceeding for the condemnation of an automobile, under section 4740 et seq. of the Code of Alabama, particularly section 4778.
Appellant is a claimant of the car, having a mortgage to secure a balance of the purchase money. Appellant sold the car to one Fetzer, who was using it for the transportation of liquor, and took a mortgage. The evidence showed that such owner had the reputation of being a "bootlegger," and frequented what was known as a "bootlegging joint" in Montgomery, Ala., situated about 150 feet from claimant's place of business. Claimant's testimony was that an investigation was made of the moral character of Fetzer through its credit department, and that it proved satisfactory, *Page 554 
and that he had investigated the records of the courts to see if Fetzer had been convicted for violating the prohibition laws, and found he had not been so convicted. No other inquiry is shown.
The trial court held that claimant had not acquitted itself of negligence, and we concur in this finding, following our decisions. Leigeber v. State, 216 Ala. 341, 113 So. 274; State v. Gadsden Co., 214 Ala. 68, 106 So. 337; Equitable Credit v. State, 214 Ala. 77, 106 So. 399; Equitable Co. v. Perry,212 Ala. 407, 102 So. 803.
The decree of the circuit court is affirmed.
Affirmed.
ANDERSON, C. J., and GARDNER and BOULDIN, JJ., concur.